DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim(s) 1-12 in the reply filed on 06/08/2022 is acknowledged.
The traversal is on the ground that should not create an undue burden on the Patent Office for purpose of examination of the present application, at least as evidenced by the Written Opinion of the priority PCT application.
This is not found persuasive because the elected claims require a different scope of search than the nonelected claims.
The restriction requirement mailed 03/11/2022 is still deemed proper and is therefore made FINAL. Claim(s) 13-32 are withdrawn from further consideration 	

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh (JP2014225485A - translation provided) in view of Mountsier (US 2015/0380302).
Regarding claims 1 and 10, Hamadeh discloses a method comprising: i) providing a substrate comprising a flat surface; ii) providing a first solution of a self-assembled monolayer (SAM) molecule comprising a functional group at each end of the SAM molecule; iii) applying the first solution to the flat surface of the substrate to form a first SAM comprising a first liquid surface; iv) providing a second solution of a metal precursor; v) applying the second solution on the first liquid surface to form a second liquid surface over the first SAM; vi) applying a first force to cross-link the first SAM; and vii) repeating steps iii) and v)-vi) to form a multiple layer of the SAM (Translation, Page 3). 
Hamadeh does not disclose a method comprising applying a second force to anneal the multiple layer of the SAM nor wherein the second force in step viii) is heat.
However, in the same field of endeavor, forming a SAM on a metal surface, Mountsier discloses a method comprising annealing the substrate by heating it to a temperature of at least about 300° C ([0046]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Hamadeh by anneal the substrate since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the material taught by PRIMARY with the TEXT taught by SECONDARY since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
Regarding claims 2-3, as applied to claim 1, Hamadeh discloses wherein the substrate is a metal substrate and wherein the metal substrate is gold (Translation, Page 3).
Regarding claims 4-7, as applied to claim 1, Hamadeh discloses wherein the SAM molecule is a dithiol organic molecule, wherein the dithiol organic molecule is a dithiol alkane or a dithiol aromatic-based molecule, wherein the dithiol alkane is dithiol hexane, and wherein the dithiol aromatic-based molecule is a dithiol dipyridine or a dithiol dibenzene (Translation, Pages 3 and 6).
Regarding claim 8, as applied to claim 1, Hamadeh discloses wherein the metal precursor in step iv) is a silver precursor (Translation, Page 3).
Regarding claims 11-12, as applied to claim 1, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. MPEP 2112(I). Hamadeh discloses the first SAM as instantly claimed and, thus, it is inherent that at least one characteristics of the first SAM is controllable and that at least one characteristics of the first SAM comprises shape and size.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamadeh (JP2014225485A - translation provided) in view of Mountsier (US 2015/0380302), as applied to claim 1, and in further view of Hanrath (US 2019/0143584).
Regarding claim 9, as applied to claim 1, Hamadeh in view Mountsier does not disclose wherein the first force in step vi) is UV light (Translation, Page 3).
However, in the same field of endeavor, additive manufacturing, Hanrath discloses a method comprising applying energy (e.g., electron beam energy, UV light, or a combination thereof) to the precursor material layer, wherein the liquid precursor layer comprises a self-assembled material, such that a product material is formed (e.g., cross-linking) in the precursor material layer ([0075]-[0076]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method disclosed by Hamadeh in view of Mountsier to include applying energy via UV light as taught by Hanrath since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743